Citation Nr: 0914617	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-23 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for post-operative 
residuals of anal fistula (other than internal hemorrhoids 
with poor sphincter control).

3.  Entitlement to service connection for migraine headaches, 
on a direct basis and as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1970.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 decision of the 
RO that, in pertinent part, granted service connection for 
PTSD evaluated as 50 percent disabling effective November 
2002; and denied service connection for migraine headaches, 
and for residuals of anal fistula.  The Veteran timely 
appealed.

In December 2006, the Veteran testified during a video 
conference hearing before the undersigned Acting Veterans Law 
Judge (VLJ).  A copy of the transcript of that hearing is of 
record and has been reviewed.  

In May 2007, the Board remanded the matters for additional 
development.

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  Since the effective date of service connection, the 
Veteran's PTSD has been manifested by anger, irritability, 
flashbacks, panic attacks, disturbances of motivation and 
mood, and social isolation.  However, obsessional rituals, 
near-continuous panic or depression, illogical or obscure 
speech, spatial disorientation, and neglect of personal 
appearance and hygiene have not been shown.  

2.  There is no competent evidence establishing that the 
Veteran currently has post-operative residuals of anal 
fistula (other than internal hemorrhoids with poor sphincter 
control). 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for the Veteran's PTSD have not been met at any 
time since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  Post-operative residuals of anal fistula (other than 
internal hemorrhoids with poor sphincter control) were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  

Through December 2002, July 2004, June 2006, and June 2007 
letters, VA notified the Veteran of elements of service 
connection, the evidence needed to establish each element, 
and evidence of increased disability.  These documents served 
to provide notice of the information and evidence needed to 
substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the June 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the Veteran has also appealed for a higher 
initial disability rating assigned following the grant of 
service connection for PTSD.  Hence, the Board has 
characterized the issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson held that a claim for an initial 
disability rating is distinct from a claim for increased 
rating, the requirements of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), are not applicable to the present claim.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  VA has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Initial Disability Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, 12 Vet. App. at 126.

Service connection has been established for PTSD, effective 
November 2002.

The RO has evaluated the service-connected PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411, as initially 50 
percent disabling.  The actual criteria for rating 
psychiatric disabilities other than eating disorders are 
contained in a General Rating Formula.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Correspondence received from the Veteran's clinical 
psychologist in December 2003 reflects that the Veteran had 
regularly attended a PTSD support group and a PTSD 
spirituality group in 2003.  Current symptoms included 
depression, anxiety, hyperalertness, severe physiological and 
psychological distress, nightmares, sleep disturbance, 
intrusive thoughts, exaggerated startle response, 
irritability, anger, a restricted range of emotion, and 
alienation from others.

During a June 2004 VA examination, the Veteran reported that 
he experienced emotional trauma during the Tet offensive.  He 
spoke of several incidences in which he was exposed to 
danger, and in which he felt that his life and the lives of 
others were in danger.  Current symptoms included extreme 
problems with sleep, night sweats, exaggerated startle 
response, crowd avoidance, anger, moodiness, irritability, 
frustration, and occasional flashbacks.

On examination, the Veteran was alert and cooperative; he had 
poor eye contact, and was tearful throughout most of the 
examination.  His speech was fluent, broken only when 
tearful.  His mood was "tense, pissed."  His affect was 
dysphoric, tearful, and somewhat constricted.  His thought 
process was logical, sequential, and goal directed.  The 
Veteran denied any current suicidal or homicidal ideations, 
but reported that he has thought of harming himself in the 
past.  He denied any current auditory or visual 
hallucinations, positive paranoia, and no delusions.  He 
could spell "world" forwards and backwards with ease, but 
could not demonstrate good abstract thinking.  His "compare 
and contrast" of basic items was poor.  He could not recall 
any of three items after five minutes.  Insight and judgment 
were impaired.  The assessments were PTSD; and rule out mood 
disorder, not otherwise specified.  A global assessment of 
functioning (GAF) score of 50 was assigned.

In March 2005, a VA staff physician noted that the Veteran 
was continuing in psychotherapy sessions; and that he 
consistently struggled with PTSD symptomatology to the point 
that it interfered with his social interaction, due to his 
being agitated and distressed.  The Veteran also labored with 
symptoms of depression.

A VA psychiatric reassessment conducted in June 2006, for 
purposes of updating the Veteran's treatment plan, included a 
GAF score of 63.  Records reflect that the Veteran continued 
to wrestle with relationship conflict due to his anger, 
compromising his self-esteem.  The Veteran also struggled 
with job dissatisfaction as a tax law consultant due to 
increasing memory and concentration difficulties.

In December 2006, the Veteran testified that he no longer 
attended group therapy sessions due to scheduling conflicts.  
He also testified that he apparently could not get along with 
people, and none of his jobs ever lasted.  He primarily 
became self-employed.

In a December 2006 letter, the Veteran's wife indicates that 
the Veteran was socially withdrawn.

During a September 2008 VA examination, the Veteran reported 
that he really did not participate in his family interactions 
or discussions.  He reported feeling depressed at times and 
not eating much.  He also reported sleep problems, 
irritability, lack of motivation, negativistic thinking, 
anhedonia, and feelings of hopelessness.

On examination, the Veteran's speech was spontaneous, clear, 
and coherent.  His affect was labile, and vacillated between 
irritability and tearfulness and frustration.  His mood was 
described as "uneasy, uncomfortable."  The examiner noted 
that the Veteran thought about suicide most days, but denied 
any current intent.  Thinking of his children is what stopped 
the Veteran from acting on these thoughts.  Hallucinations 
and delusions were also denied.  The Veteran reported panic 
attacks, triggered by noises that did not occur with any 
regularity.  The Veteran reportedly tended to isolate himself 
and avoid other people due to his irritability.  Remote, 
recent, and immediate memory was normal.  The Veteran 
reported that he worked only part-time as a bus driver, and 
as a self-employed consultant for restaurants.  He reported 
that he did not talk to children on the bus, but only 
interacted with the aide and drove the bus.

The Axis I diagnoses were PTSD, chronic; and depressive 
disorder, not otherwise specified.  The examiner opined that 
the Veteran's depression was likely related to and/or 
exacerbated by his PTSD and his chronic medical conditions.  
His depression and PTSD symptoms collectively caused 
impairment in his functioning.  A GAF score of 47 was 
assigned.  The examiner added that the Veteran's symptoms 
appeared to have increased in severity since his last VA 
examination.  The Veteran exhibited reduced reliability and 
productivity in terms of functioning at work, and lack of 
involvement in interpersonal relationships.

In this case, the Veteran's PTSD has been manifested, 
primarily, by anger and irritability, panic attacks, 
disturbances of motivation and mood, and social isolation.  
While these symptoms seemed to occur frequently, they are, 
nonetheless, reflective of overall moderately severe social 
impairment, although generally functioning satisfactorily 
with routine behavior and self-care.  Such level of 
impairment warrants no more than a 50 percent disability 
rating.  

While examiners have noted irritability and suicidal ideation 
without intent, these factors, alone, do not provide a 
sufficient basis for assignment of a 70 percent disability 
rating.  Significantly, the Veteran has not been found to 
have obsessional rituals, near-continuous panic or 
depression, illogical or obscure speech, spatial 
disorientation, or neglect of personal appearance and 
hygiene-all symptoms which would warrant a 70 percent 
disability rating.

The evidence does not reflect that the Veteran's PTSD has 
caused total impairment at any time in social and 
occupational functioning.  Symptoms such as gross impairment 
in thought processes or communication, or persistent 
delusions or hallucinations are not demonstrated.  

While the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" (DSM-IV), the assigned 
GAF score in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, it must be considered in light of the actual 
symptoms of the Veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

The GAF score range of 47 to 50 assigned by the examiners in 
June 2004 and September 2008 reflects serious symptoms.  
Given the clinical findings of lack of involvement in 
interpersonal relationships and reduced reliability and 
productivity in terms of functioning at work, the Board finds 
that the overall evidence warrants no more than a 50 percent 
disability rating at any time during the current appeal.

Moreover, there is no showing that the Veteran's service-
connected PTSD has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  He reportedly worked part-time and had missed 18 
weeks of work within the last 12-month period, though 
primarily he was self-employed.  There is no evidence of 
recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that staged 
ratings, pursuant to Fenderson, are inapplicable; and that 
the weight of the evidence is against the grant of an initial 
disability rating in excess of 50 percent for the Veteran's 
PTSD at any time during the current appeal period.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).

III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service treatment records of the Veteran's entry report no 
defects.  Neither defects nor diagnoses involving the 
Veteran's anus and rectum were noted at the time of the 
Veteran's separation examination in October 1969.  Records 
reflect that the Veteran reported rectal bleeding without 
pain of ten days' duration while in service in November 1969.  
The diagnosis was internal hemorrhoids.  

The post-service treatment records reflect that the Veteran 
underwent several surgeries for renal abscesses and internal 
fistulas.

During an April 2006 VA examination, the Veteran reported 
bleeding from internal hemorrhoids three times yearly.  He 
also reported very poor sphincter control due to multiple 
perianal surgeries.  Examination revealed no visible 
fissures; there was scarring in the perianal area consistent 
with prior surgeries for fistula.  There was no evidence of 
fecal leakage, although the Veteran had very poor anal 
squeeze and anal tone.  The examiner opined that the 
Veteran's poor sphincter control and rectal bleeding from 
internal hemorrhoids were related to complaints of rectal 
bleeding in service.  The examiner explained that the poor 
sphincter control and internal hemorrhoids causing bleeding 
were most likely caused by or a result of, or related to the 
Veteran's having internal hemorrhoids and a perianal fistula 
during active service.

In June 2006, the RO granted service connection for internal 
hemorrhoids with poor sphincter control, effective November 
2002.

In December 2006, the Veteran testified that he first 
underwent surgery for a diagnosed fistula in November 1970, 
shortly after his discharge from military service.  The 
Veteran also testified that his sphincter muscles were 
impaired, requiring that he wear a pad.

The Board's May 2007 remand required an examination for 
purposes of determining whether the Veteran currently had 
post-operative residuals of anal fistula other than internal 
hemorrhoids with poor sphincter control, related to active 
service.

A VA examiner in September 2008 reviewed the claims folder, 
and noted the Veteran's medical history.  Examination at that 
time revealed the presence of no hemorrhoids or fistula.  The 
examiner noted that the sphincter was impaired, though no 
leakage was evident.  Physical findings revealed poor anal 
muscle control and tone, and scarring to anal area.  The 
diagnosis was status-post anal fistulas.  Although the 
examiner indicated that it would be speculative to provide an 
opinion, the examiner cited medical literature that indicates 
that any rectal disorder may increase a person's risk of 
having anal fistula.

The Board notes that there is no indication that the surgical 
scars caused any functional impairment, or that such findings 
constituted a separate disability to warrant service 
connection.

Following an examination of the Veteran and a review of the 
entire record, it was concluded that the only post-operative 
residuals of anal fistula were internal hemorrhoids and 
impaired sphincter.  The examiner's findings are consistent 
with the evidence of record.  The Board finds a clear 
preponderance of the evidence is against a finding that the 
Veteran has post-operative residuals of anal fistula other 
than internal hemorrhoids and impaired sphincter.


ORDER

An initial disability evaluation in excess of 50 percent for 
PTSD is denied.

Service connection for post-operative residuals of anal 
fistula (other than internal hemorrhoids with poor sphincter 
control) is denied. 


REMAND

The Veteran contends that service connection for migraine 
headaches is warranted on a direct basis as residuals of an 
in-service head injury, or on a secondary basis as 
proximately due to or a result of his service-connected PTSD.  
Medical records document a long-standing history of migraine 
headaches.

During his December 2006 hearing, the Veteran testified that 
he was involved in an altercation with another airman in 
April 1968 in Vietnam; and that military police twice hit him 
on the side of his head with their rifles to make the Veteran 
release the airman.  The Veteran awoke at the Air Force Base 
jail.  He claims to have migraine headaches ever since, and 
was put on medication.  The claims file does not contain any 
Article 15 proceedings or any disciplinary records involving 
this incident. 

During a VA examination conducted in September 2008 pursuant 
to the Board's May 2007 remand, the Veteran indicated that he 
recently had a brain MRI, arranged by Dr. Frazier through 
St. Vincent's Hospital in Indianapolis, Indiana.  Results of 
the brain MRI were not available to the examiner, and the 
examiner indicated that such results may help in making a 
more definitive statement about headache etiology.

VA is obliged to assist a Veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).   

In May 2007, the Board remanded this matter for the Veteran 
to undergo a VA examination, and for the examiner to opine as 
to the likelihood that any currently diagnosed migraine 
headaches can be attributed to service, or have been caused 
by or chronically worsened by the Veteran's PTSD or by 
another service-connected disability.  Specifically, the 
examiner was asked to reconcile any findings and opinions 
with the December 2003 statement by a VA clinical 
psychologist, to the effect that the Veteran's headaches 
could be due to his PTSD.

Although the Veteran's claims file was reviewed at the 
September 2008 VA examination, there is no indication that 
the examiner considered the December 2003 clinical 
psychologist's statement (which suggests a nexus between the 
Veteran's PTSD and migraine headaches), as requested.  Under 
the circumstances, Stegall requires that this case be 
remanded for compliance with the prior remand.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a VCAA 
notice-compliance letter regarding the 
issue of entitlement to service 
connection for migraine headaches, 
asserted to be secondary to the 
service-connected disability.  

2.  Take appropriate action to obtain the 
Veteran's Article 15 proceeding or other 
disciplinary records for an altercation 
in April 1968 in Vietnam.  The Veteran's 
assigned unit at the time was 
Headquarters, 7th Air Force, Tan Son Nhut 
Air Base, Vietnam.  Send a copy of the 
Veteran's separation document with the 
request.  All records and/or responses 
received should be associated with the 
claims file.    

3.  After obtaining any necessary 
authorization from the Veteran, please 
obtain the Veteran's 2008 brain MRI from 
St. Vincent's Hospital in Indianapolis, 
Indiana (arranged by Dr. Frazier); and 
associate the records with the claims 
folder.  

4.  Afford the Veteran a VA examination 
to identify all current disability 
underlying his current complaints of 
migraine headaches, and to determine:

(a)  whether it is at least as 
likely as not (50 percent 
probability or more) that the 
Veteran's migraine headaches either 
had their onset in service, or are 
the result of disease or injury 
incurred or aggravated during 
service, to specifically include the 
in-service head trauma as reported 
by the Veteran; and/or

(b)  whether it is at least as 
likely as not that the Veteran's 
service-connected PTSD (or another 
service-connected disability) caused 
or aggravated the Veteran's migraine 
headaches. Specifically, the 
examiner should reconcile any 
opinion with the December 2003 
statement by a VA clinical 
psychologist, to the effect that the 
Veteran's headaches could be due to 
his PTSD. 

The examiner should provide a rationale 
for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

5.  After ensuring that the requested 
actions are completed, re-adjudicate the 
issue of entitlement to service 
connection for headaches, on a direct 
basis and as secondary to 
service-connected disability.  If the 
benefit sought is not fully granted, 
furnish a supplemental statement of the 
case (SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran until he is notified by 
the RO or AMC; however, the Veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The Veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


